DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/864,761 (05/01/20) filed on 04/18/22.
Allowable Subject Matter
Claims 1, 3 - 4, 6 - 17, 19 - 22 and 24 - 25 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John E. Kind, Reg. No. 70,620 on Wednesday, June 22, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 3, 4, 7, 8, 10, 11, 12, 13, 14, 16, 17, 19 and 24.  
1.	(Currently Amended) A method for automatically conducting a continuous forward rate agreement in a cryptocurrency using smart contracts, the smart contracts implemented by a plurality of nodes of a distributed ledger system, wherein each of the plurality of nodes is a computing device comprising at least one processor, the method comprising:
each of [[a]] the plurality of nodes borrower address associated therewith, the first smart contract having (i) a owed amount value initially based on an amount of cryptocurrency transferred to the first cryptographically-derived borrower address, (ii) a collateral value representing a value of a collateral object committed to the smart contract associated with the first cryptographically-derived borrower address, (iii) an interest rate query routine that periodically determines a first variable interest rate based at least on an extrinsic rate or an intrinsic rate;
each of the plurality of nodes identifying a second cryptographically-derived address for accessing a second smart contract, controlled by a second autonomous Contract Account of the distributed ledger system, the second smart contract having a first cryptographically-derived lender address associated therewith, the second smart contract having (i) a lender balance representing a lender amount of cryptocurrency associated with the first cryptographically-derived lender address, and (ii) a second interest rate query routine that periodically determines a second variable interest rate based at least on the extrinsic rate or the intrinsic rate;
each of the plurality of nodes deploying an obligation object, wherein the obligation object is a smart contract controlled by a third autonomous Contract Account of the distributed ledger system, and wherein deploying the obligation object comprises:
receiving a deploy request transaction from an Externally Owned Account;
creating the obligation object and determining a cryptographically-derived address for accessing the obligation object;
the obligation object querying the first smart contract at the first cryptographically-derived address to determine the collateral value;
the obligation object updating an internal state to reflect the collateral value in association with the first cryptographically-derived borrower address;
the obligation object querying the second smart contract at the second cryptographically-derived address to determine the lender balance;
the obligation object updating the internal state to reflect lender balance in association with the first cryptographically-derived lender address; and
the obligation object determining a predetermined interest rate associated with the obligation object; and
each of the plurality of nodes executing the obligation object, wherein executing the obligation object comprises:
the obligation object receiving at least one first payment transaction associated with the first cryptographically-derived borrower address; 
the obligation object receiving at least one second payment transaction associated with the first cryptographically-derived lender address;
the obligation object updating the internal state to update the borrower balance based on the at least one first payment transaction and the at least one second payment transaction;
detecting a triggering event; and
in response to detection of the triggering event, the obligation object executing a subroutine comprising
computing a lender return amount based on the lender balance in the internal state;
computing a borrower return amount based on the borrower balance in the internal state; and
sending, to the distributed ledger system, a cryptographically-signed transaction that is cryptographically-signed using a private key of the obligation object,the cryptographically-signed transaction releasing a cryptocurrency based on the lender return amount and the borrower return amount.
3.	(Currently Amended) The method of claim 1, wherein the lender amount is re-allocated by the obligation object between the first cryptographically-derived lender address and a second cryptographically-derived lender address according to a transaction cryptographically-signed by the first and the second cryptographically-derived lender addresses, respectively.
4.	(Currently Amended) The method of claim 3, wherein executing the obligation object further comprises
the obligation object updating the internal state to reduce the lender return amount associated with the first cryptographically-derived lender address;
the obligation object sending a return transaction cryptographically-signed using a private key of the obligation object, releasing a subset of the lender return amount to a wallet at the first cryptographically-derived lender address; and
the obligation object receiving a secondary loan amount to replace the subset of the lender return amount, in a replacement transaction cryptographically signed by the second cryptographically-derived lender address.
7.	(Currently Amended) The method of claim 6, wherein executing the obligation object further comprisesreturn amount associated with the first cryptographically-derived borrower address.
8.	(Currently Amended) The method of claim 1, wherein creating the obligation object further comprises querying an external server or smart contract to determine the predetermined interest rate.
10.	(Currently Amended) The method of claim 1, wherein executing the obligation object further comprises:
determining that the extrinsic rate has decreased relative to the predetermined interest rate; and
increasing a proportion of the lender return amount to be allocated to the first cryptographically-derived lender address, based on the difference between the extrinsic rate and the predetermined interest rate.
11.	(Currently Amended) The method of claim [[11]] 10, wherein increasing the proportion of the lender return amount to be allocated to the first cryptographically-derived lender address further comprises:
computing the proportion of the lender return amount;
invoking a partial liquidation function of the obligation object; and
receiving the proportion of the lender return amount in an escrow account.
12.	(Currently Amended) The method of claim 1, wherein executing the obligation object further comprises:
determining that the extrinsic rate has increased relative to the predetermined interest rate; and
increasing a proportion of the lender return amount to be allocated to the first cryptographically-derived borrower address, based on the difference between the extrinsic rate and the predetermined interest rate.
13.	(Currently Amended) The method of claim 12, further comprising transferring a portion of the lender return amount to the first smart contract to reduce the owed amount value.
14.	(Currently Amended) The method of claim 1, wherein detecting the triggering event comprises detecting that the collateral value is lower than thelender return amount
16.	(Currently Amended) The method of claim 1, wherein the at least one first payment transaction is at least one borrower interest payment based on the first variable interest rate.
17.	(Currently Amended) The method of claim 1, wherein the at least one second payment transaction is at least one lender interest payment based on the second variable interest rate.
19.	(Currently Amended) The method of claim 1, wherein the at least one first payment transaction comprises a plurality of payments
24.	(Currently Amended) A non-transitory computer readable medium storing computer program code executable by a processor of at least one node of a distributed ledger system, the computer program code, when executed by the processor, causing the processor to perform steps for automatically conducting a continuous forward rate agreement in a cryptocurrency using smart contracts, the steps comprising:
identifying a first cryptographically-derived address for accessing a first smart contract, controlled by a first autonomous Contract Account of the distributed ledger system, the first smart contract having a first cryptographically-derived a first borrower address associated therewith, the first smart contract having (i) a owed amount value initially based on an amount of cryptocurrency transferred to the first cryptographically-derived borrower address, (ii) a collateral value representing a value of a collateral object committed to the smart contract associated with the first cryptographically-derived borrower address, (iii) an interest rate query routine that periodically determines a first variable interest rate based at least on an extrinsic rate or an intrinsic rate;
identifying a second cryptographically-derived address for accessing a second smart contract, controlled by a second autonomous Contract Account of the distributed ledger system, the second smart contract having a [[a]] first cryptographically-derived lender address associated therewith, the second smart contract having (i) a lender balance representing a lender amount of cryptocurrency associated with the first cryptographically-derived lender address, and (ii) a second interest rate query routine that periodically determines a second variable interest rate based at least on the extrinsic rate or the intrinsic rate;
deploying an obligation object, wherein the obligation object is a smart contract controlled by a third autonomous Contract Account of the distributed ledger system, and wherein deploying the obligation object comprises:
receiving a deploy request transaction from an Externally Owned Account;
creating the obligation object and determining a cryptographically-derived address for accessing the obligation object;
the obligation object querying the first smart contract at the first cryptographically-derived address to determine the collateral value;
the obligation object updating an internal state to reflect on the collateral value in association with the first cryptographically-derived borrower address;
the obligation object querying the second smart contract at the second cryptographically-derived address to determine the lender balance;
the obligation object updating the internal state to reflect lender balance in association with the first cryptographically-derived lender address; and
the obligation object determining a predetermined interest rate associated with the obligation object; and
executing the obligation object, wherein executing the obligation object comprises:
the obligation object receiving at least one first payment transaction associated with the first cryptographically-derived borrower address;
the obligation object receiving at least one second payment transaction associated with the first cryptographically-derived lender address;
the obligation object updating the internal state to update the borrower balance based on the at least one first payment transaction and the at least one second payment transaction;
detecting a triggering event; and
in response to detection of the triggering event, the obligation object executing a subroutine comprising
computing a lender return amount based on the lender balance in the internal state;
computing a borrower return amount based on the borrower balance in the internal state; and
sending, to the distributed ledger system, a cryptographically-signed transaction that is cryptographically-signed using a private key of the obligation object, the cryptographically-signed transaction releasing a cryptocurrency based on the lender return amount and the borrower return amount.
Reasons for Allowance
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (02/25/22), pgs. 9 - 12 discuss why the claimed invention is patent eligible in light of Alice 101.  
Please also refer to pgs. 1 - 5 of applicant’s comments on 101 attached to the interview summary (06/22/22) which discusses why the claimed invention is patent eligible in light of Alice 101.  
The closest prior art of record is So, US Pat. No. 11,139,955.  So discloses a method, system and program product related to depositing, holding and/ or distributing collateral in the form of a stable value token for a security token, the tokens being on the same underlying blockchain.  So also discloses a method, system and program product related to lending digital assets, such as cryptocurrency.  Although So is related to the claimed invention in some respects, there are clear patentable distinctions.  In particular, So does not disclose or otherwise render obvious, all the elements of automatically conducting a continuous forward rate agreement in a cryptocurrency using a smart contract as claimed.
Please also refer to pgs. 1 - 2 of applicant’s comments on 102 and 103 attached to the interview summary (06/22/22) which distinguishes the claimed invention from the closest patent (James, Arvanaghi, So and Fett) and non-patent references of record.
With respect to the non-patent literature reference listed below:
“Exeum:  A Decentralized Financial Platform for Price-Stable Cryptocurrencies,” by Jaehyung Lee and Minhyung Cho.  August 10, 2018. (hereinafter Lee)
Lee is relevant to the claimed invention because it discloses an approach to stablecoins based on financial derivatives.  Lee does not address all of the particular attributes of the claimed invention however, such as automatically conducting a continuous forward rate agreement in a cryptocurrency using a smart contract as claimed. 
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1, 3 - 4, 6 - 17, 19 - 22 and 24 - 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to electronic transactions in a distributed ledger system.
US 10929842 B1
US 20190311359 A1
US 10373158 B1
US 10373129 B1
“Stable Coins in Crypto Economics from Initial Coin Offerings:  From Initial Coin Offerings to Central Bank Digital Currencies,” by Marco Dell’Erba.  22 N.Y.U. Journal of Legislative Public Policy.  Volume 1.  2019.
“Monetary Stabilization in Cryptocurrencies-Design Approaches and Open Questions,” by Ingolf G.A. Pernice; Martin Florian; Sebastion Henningsen; Hermann Elendner; Roman Proskalovich; Bjorn Scheuermann.  May 28, 2019.
 “Toward a Stable Tokenized Medium of Exchange.”  Cryptoassets, Legal, Regulatory and Monetary Perspectives,” by Alexander Liption.  Oxford. 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697